Opinion issued March 27, 2014




                                       In The

                                Court of Appeals
                                       For The

                           First District of Texas
                             ————————————
                               NO. 01-14-00136-CV
                             ———————————
       IN RE BOB BENNETT A/K/A ROBERT S. BENNETT, Relator



            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      On February 12, 2014, the relator, Bob Bennett a/k/a Robert S. Bennett, filed

a petition for writ of mandamus, requesting that the Court enter an order declaring

real parties in interest’s claims for attorney’s fees discharged and vacating all trial

court orders entered after December 30, 2010, including a trial setting.1

1
      The underlying case is Kelly Coghlan, Coghlan & Associates, Richard and Janice
      Pullman as Guardians of Michael Pullman and Winn Beaudry & Winn, LLP v.
      Bob Bennett a/k/a Robert S. Bennett, No. 759593, in the County Civil Court at
      Law No. 2 of Harris County Texas, the Honorable John Wooldridge presiding.
      We deny the petition for writ of mandamus.      We dismiss all pending

motions as moot.

                                PER CURIAM

Panel consists of Justices Keyes, Bland, and Brown.




                                        2